Citation Nr: 1712019	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  07-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected chronic dislocation of the right shoulder, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), for the periods from October 27, 2005 through January 7, 2008, and from March 1, 2008 through September 22, 2010.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision in which the RO, inter alia, granted service connection and assigned an initial 30 percent rating for the Veteran's chronic dislocated right shoulder, effective October 27, 2005.  In July 2006, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in November 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2007.

In July 2010, the Board characterized the claim on appeal as one for higher initial rating (consistent with Fenderson v. West, 12 Veteran. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability)) and expanded the appeal to include the matter of entitlement to a total disability rating based on individual unemployability (TDIU) due to the right shoulder disability (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  At that time, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC,), in Washington, DC, for additional development. 

In a September 2010 rating decision, the RO granted a temporary total disability rating for the right shoulder, effective January 8, 2008 to March 1, 2008, based on surgical or other treatment necessitating convalescence. 

In March 2011, the Board again remanded the claims on appeal to the RO, via the AMC, for additional development. 

In a June 2011 rating decision, the RO granted a temporary, total disability rating, effective September 23, 2010, based on a right total shoulder arthroplasty necessitating convalescence.  The RO then granted a schedular 100 percent disability rating from November 1, 2010, and subsequently returned the Veteran to the pre-surgical rating of 30 percent from November 1, 2011.

In an August 2012 rating decision, the AMC granted a 60 percent disability rating for chronic dislocation of the right shoulder, from November 1, 2011.

In the August 2012 rating decision, the AMC also granted a TDIU based on consideration of all service-connected disabilities, from November 1, 2011.  

While the AMC indicated that its decision represented a full grant of the benefit sought on appeal with respect to this claim, the Board disagrees.  In this case, a TDIU due to the right shoulder is potentially available prior to November 1, 2011 (specifically from October 27, 2005 through January 7, 2008, and from March 1, 2008 through September 22, 2010-the time periods during which the Veteran was not receiving either a temporary, total rating or a schedular 100 percent rating).  Id.  Hence, the Board has characterized the appeal as encompassing the matter of the Veteran's entitlement to a TDIU during the noted periods. 

In March 2013, the Board denied a higher initial disability rating for chronic dislocation of the right shoulder and remanded the issue of entitlement to a TDIU to for the agency of original jurisdiction (AOJ) to  consider whether the Veteran is entitled to a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b) for the period prior to November 1, 2011.
The Veteran appealed the March 2013 Board  to the United States Court of Appeal for Veterans Claims.  In January 2014, at the request of the appellant, the Court dismissed the appeal as to the matter of a rating in excess of 60 percent for the right shoulder effective November 1, 2011, but remanded the claim for ratings in excess of 30 percent prior to September 23, 2010 for compliance with the instructions in a Joint Motion for Partial Remand.  

In a July 2014 decision, the Board denied entitlement to an initial disability rating in excess of 30 percent for chronic dislocation of the right shoulder, prior to January 8, 2008, and from March 1, 2008 to August 10, 2010, but granted a 40 percent disability rating for chronic right shoulder dislocation from August 11, 2010 through September 22, 2010.  At that time, the Board also remanded to the AOJ the extra-schedular TDIU claim, for further action.   
On remand of the TDIU claim, after accomplishing the requested action to the extent possible, the AOJ denied the claim (as reflected in the September 2016 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.  


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The percentage  requirements for a schedular TDIU for the periods from October 27, 2005 through January 7, 2008 and from March 1, 2008 through September 22, 2010 were not met,  and competent, probative evidence does not support a finding that the Veteran's service-connected chronic dislocation of the right shoulder, alone precluded substantially gainful employment consistent with the Veteran's education and occupational experience during either period in question.


CONCLUSION OF LAW

The criteria for a TDIU, to include on an extra-schedular basis pursuant to  due to service-connected chronic dislocation of the right shoulder, for the periods from October 27, 2005 through January 7, 2008 and from March 1, 2008 through September 22, 2010, to include on an extra-schedular basis pursuant to). are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004);  Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).   

For claims for increase, which includes TDIU claims, a claimant must be provided with information pertaining to assignment of disability ratings (here, to include on an extra-schedular basis), as well as information regarding the effective date that may be assigned.  See  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a July 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected right shoulder disability, to include on an extra-schedular basis service connection pursuant to 38 C.F.R. § 6.16(b).  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  There is no evidence or argument indicating any error or omission in the notice provided. 

The record also reflects that VA has made reasonable efforts to comply with all applicable duty-to-assist provisions, to include by obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent medical and other evidence associated with the record consists of private treatment records, VA treatment records, reports of VA examinations in June 2006, June 2007, and August 2010, and an April 2014 private vocational rehabilitation assessment.  In connection with the prior remand, the AOJ also obtained a September 2016 VA Director of Compensation Service determination.  Hence, with respect to this claim, there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that strict, rather than substantial compliance, is required).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his attorney, on his behalf.  Notably, there is no evidence or argument indicating any error or omission in the assistance provided.  The Board thus finds that no further AOJ action on the claim herein decided, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.   See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that his service-connected chronic dislocation of the right shoulder warrants a total disability rating from October 27, 2005 through January 7, 2008 and from March 1, 2008 through September 22, 2010, as the disability t prevented him from securing or following any substantially gainful employment.  Specifically, he asserts that he experienced pain in all mobility of his right shoulder and due to such pain he was unable to conduct manual labor, impeding him from finding employment.  See January 2007 lay statement.  He further proclaims that his entire post-service work history was as a mechanic and he does not have the skills for sedentary work.  See October 2016 correspondence.  

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.  

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2016).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable. 

Pertinent to the periods in question,  service was in effect for  chronic right shoulder dislocation, rated as 30 percent disabling from October 27, 2005 through January 7, 2008; as 100 percent disabling from January 8, 2008 through February 28, 2008; as 30 percent disabling from March 1, 2008 through August 10, 2008; and as 40 percent disabling from August 11, 2008 through September 22, 2010.  As such-excluding the periods for which a 100 percent rating was in effect, and prior to the September 23, 2010 effective date of the award of a TDIU-his right shoulder disability does not meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) for the periods from October 27, 2005 through January 7, 2008 and from March 1, 2008 through September 22, 2010.  

Nonetheless, under subpart (b), the Veteran can still be awarded TDIU, on an extra-schedular basis, and pursuant to specifically-prescribed procedures,  if it is established by the evidence of record  that  his service-connected disability  rendered him unable to secure and follow substantially gainful employment.  See  38 C.F.R. §§ 3.340(a), 3.341(a) and 4.16(b) (2016).  

In a September 2016 determination, VA's Director of Compensation Service determined that although the Veteran reported an inability to perform overhead activities due to the right shoulder disability, causing him to leave his job as a mechanic, there is no evidence that the Veteran was unable to secure or follow all forms of employment.  Therefore, the Director of Compensation Service concluded there is no evidence that the Veteran was unable to secure and follow a substantially gainful occupation prior to September 23, 2010 and denied entitlement to TDIU, on an extra-schedular basis.  Thus, the question of whether the Veteran is entitled to an extra-schedular TDIU due to service-connected chronic right shoulder dislocation has first been adjudicated by the Director of Compensation Service, and the Board may now proceed to evaluate the merits of the appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extra-schedular rating).

The crucial inquiry in determining whether the Veteran is entitled to TDIU is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a veteran is unemployed is not enough.  It must be determined that his service-connected disorder(s) without regard to his advancing age make him incapable of performing the acts required by employment.  Id.

The evidence reflects that the Veteran has worked in manual or physical labor for his entire career.  Specifically, he worked in construction during military service and as a mechanic post-service.  He last worked as a small engine repairer.  The Veteran stopped working in March 2005.  He asserts that he stopped working due to his right shoulder disability.  Furthermore, the evidence shows that the Veteran completed high school and he did not have any other education or official training.  See May 2011 TDIU application and April 2014 private vocation rehabilitation assessment.  

A June 2006 VA examination report reveals that the Veteran's range of motion of the right shoulder was reduced by 66 percent with objective evidence of pain on motion.  There was also evidence of additional limitation of motion following repetitive use secondary to fatigue.  The Veteran reported constant stiffness and periodic instability with lifting activities.  Aggravating factors include any use at all, but especially with lifting or any attempt at overhead activities.  The Veteran informed the examiner that he was retired and not currently employed.  His right shoulder disability affected his occupation in that he had to change jobs secondary to a physician prescribing light duty.  It affected his activities of daily living in that he had increased pain putting on shirts, drying off, and washing his hair.  He denied any effect on recreational activities.

In an August 2006 letter, the  Veteran's private orthopedist  that the Veteran's right shoulder disability was so severe that he had extreme limitation of motion and a lot of daily pain; it was also noted that X-rays verified the severity of his condition.  The physician opined  that the Veteran's current osteoarthritis of the right shoulder was secondary to his chronic dislocation.  He explained that the Veteran's right shoulder disorder had progressed to the point where the Veteran could no longer do any manual labor with his right arm given the severity of his symptoms.  

The Veteran underwent another VA examination in June 2007, at which time he reported daily pain in the right shoulder, which interfered with sleep.  He was unable to do any overhead activity with the shoulder due to pain.  The examiner noted the Veteran reported that in his work activities he was unable to lift, and that, functionally, in his daily life, he essentially had no use of the right arm.  He reported experiencing flare-ups that were activity related.  On examination, range of motion was reduced by 75 percent with pain throughout the range of motion.  

The Veteran was provided with another VA examination in August 2010.  The examiner noted that the Veteran was right-handed.  The Veteran reported that he experienced pain in his right shoulder on a daily basis, which interfered with his sleeping.  He experienced pain on overhead activity.  The Veteran indicated that his right shoulder problems limited him severely in his work and that he was unable to carry out heavier mechanical work as he had done in the past.  In his daily living, he was unable to do any kind of manual work, adding for example, that he was unable to hang a picture on the wall.  The right shoulder felt stable.  The Veteran indicated that his shoulder problems were consistent over time without significant flare-ups.  Physical examination revealed range of motion was reduced by 83 percent and accompanied by pain at the end of the range.  The shoulder was grossly stable on examination and supraspinatus strength was basically normal.  

The Board acknowledges that, in an  April 2014 report, a private vocational expert opined that the Veteran's combined service-connected impairments of chronic right shoulder dislocation, status post total right shoulder arthroplasty, left shoulder osteoarthritis, right jaw condition, and sinusitis more likely than not are preventing the Veteran from securing and following a substantially gainful occupation.  She determined that the Veteran's period of unemployability began after he was unable to continue working as a lawnmower person beginning in October 2005, due to his service-connected disabilities.  She also noted that the Veteran's chronic right shoulder dislocation prevented  the Veteran from continued employment in his industrial occupational history.  The Board notes, however, that  service connection had not been established for a left shoulder disorder prior to May 25, 2010, and the question of whether the Veteran is entitled to a total disability rating as part and parcel of the Veteran's increased disability rating for a right shoulder disorder does not include consideration of any other service-connected disability.  Therefore, the opinion provided by the vocational expert is not probative as to the issue of the whether the Veteran's service-connected right shoulder disability, alone, rendered the Veteran unemployable during either period in question.   

In September 2016, the Director of Compensation Service reviewed the claims file and determined that although the Veteran reported an inability to perform overhead activities due to the right shoulder disability, causing him to leave his job as a mechanic, there is no evidence that the Veteran was unable to secure and follow all forms of employment.  She noted that the Veteran reported that he ended full-time employment in 2005, due to his right shoulder disability.  Effective, March 31, 2005, the Veteran retired from his full-time employment as a mechanic.  The Veteran made no additional attempts to seek employment.  The medical treatment record and examination reports from June 2006, June 2007, March 2008, and August 2010 revealed that the Veteran suffered from daily pain, loss of sleep, and an inability to perform overhead activity due to pain.  He denied flare ups, locking, or swelling.  Therefore, the Director concluded there is no evidence that the Veteran was unable to secure and follow substantially gainful occupation prior to September 23, 2010 and denied entitlement to an extra-schedular TDIU prior to September 23, 2010. 

At the outset, the Board notes consideration of all pertinent evidence of record, to include lay assertions and medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment, as such evidence is relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board emphasizes, however, that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; but, rather, a determination for the adjudicator.   See 38 C.F.R. § 4.16 (a). See also Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). 

As noted above, the Veteran has a high school education and he spent his entire working career in manual labor, mainly as a mechanic.  The Veteran's private physician in August 2006 determined that the Veteran was unable to engage in manual labor with his right hand.  The reports of VA examinations in June 2006, June 2007, and August 2010 show that the Veteran had significant reduced range of motion and objective evidence of pain on use.  An April 2014 private vocational assessment report reveals that the Veteran's chronic right shoulder dislocation prevented the Veteran from continued employment in his industrial occupational history as of October 2005.  In light of the foregoing, the Board finds that the medical evidence of record is, at least, in relative equipoise with respect to the matter of whether he would be  able to engage in manual labor due to his service-connected right shoulder disorder for the periods from October 27, 2005 through January 7, 2008 and from March 1, 2008 through September 22, 2010.  

Nevertheless, as essentially noted by VA's Compensation Director, the competent, probative evidence does not support a finding that  his service-connected right shoulder disability was  so severely disabling so as to render   him unable to secure or follow all substantially gainful employment, or that it precluded  him from securing and following some form of substantially gainful employment consistent with his education and work experience.  In this regard, objective evidence of  record does persuasively establish that  that, for either period, the Veteran was unable to work in a sedentary position or office setting due to his right shoulder disability, alone.  .  

The Board recognizes that ,in the report of the April 2014 vocational assessment, the expert opined  that the Veteran does not have any formalized training that would provide him with transferable skills required for work in sedentary occupations and based on his work history, there is no evidence that he has acquired the experience that support skills for sedentary occupations.  However, the Veteran graduated from high school and he had on the job training to be a mechanic.  For the periods in question, the skills the Veteran  acquired through his work experience as a mechanic would be transferable to a sedentary position.  In this regard, the Veteran could have used his skills as a mechanic to segue into an automotive service advisor or writer position.  Although the Veteran does not have any formal training, the skills that the Veteran developed as a mechanic would include analysis and diagnosis of engine problems, performing trouble shooting procedures, determining causes of errors and resolutions, and the ability to read and understand blue prints and other manuals.  Based on his education and work experience during the periods in question, there are some transferable skills that could have enabled him to be successful in a sedentary position., and also various low skill level sedentary positions that the Veteran would have been able to engage in.  

Finally, while the assertions of the Veteran and his attorney have been considered, to the extent that either asserts that the Veteran's right shoulder disability rendered him unemployable during either period in question, the Board emphasizes that neither is shown to possess any expertise in medical or vocational matters so as to competently opine on such a matter .  See e.g., 38 C.F.R. § 3.159 (2016) and Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard have no probative value.  

For all the forgoing reasons, in this case, the Board finds that competent, probative evidence simply does not support a finding that the Veteran's service-connected right shoulder disability, alone, rendered him unemployable for either the period from om October 27, 2005 through January 7, 2008 or the period  from March 1, 2008 through September 22, 2010, and that, therefore, the claim must be denied.  The Board finds that the competent, probative evidence of record is not so evenly balanced as to warrant application of the benefit-of-the-doubt doctrine on this point.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The claim for a TDIU due to service-connected chronic dislocation of the right shoulder, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), for the periods  from October 27, 2005 through January 7, 2008, and from March 1, 2008 through September 22, 2010, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


